Opinion issued June 20, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00344-CR
                            ———————————
                       RICARDO CAZAREZ, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Case No. 1544042


                          MEMORANDUM OPINION

      Ricardo Cazarez pleaded guilty in 2017 to the offense of theft from the elderly

in an amount more than $1,500 but less than $20,000. See TEX. PENAL CODE § 31.03.

In accordance with the plea bargain, the trial court sentenced Cazarez to 5 years in

the Texas Department of Criminal Justice, but suspended the sentence and placed
Cazarez on 5 years of community supervision. The State subsequently moved to

revoke community supervision. Cazarez pled true to the alleged violations and the

trial court signed a judgment revoking community supervision and sentencing

Cazarez to 5 years in the Institutional Division of the Texas Department of Criminal

Justice. At the same time, appellant’s community supervision in a related case was

also revoked and the trial court ruled that the two sentences would run consecutively.

      On appeal, Cazarez’s appointed counsel filed a motion to withdraw, along

with a brief, stating that the record presents no reversible error and the appeal is

without merit and is frivolous. See Anders v. California, 386 U.S. 738 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. 1978). Counsel indicates that he has thoroughly reviewed the record and is

unable to advance any grounds of error that warrant reversal. See Anders, 386 U.S.

at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.]

2006, no pet.).

      Counsel advised Cazarez of his right to access the record and provided him

with a form motion for access to the record. Counsel further advised Cazarez of his

right to file a pro se response to the Anders brief. Cazarez requested and was given

access to the record and he filed a pro se response to counsel’s brief.


                                          2
      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744 (emphasizing

that reviewing court—and not counsel—determines, after full examination of

proceedings, whether appeal is wholly frivolous); Garner v. State, 300 S.W.3d 763,

767 (Tex. Crim. App. 2009) (reviewing court must determine whether arguable

grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court determines

whether arguable grounds exist by reviewing entire record). We note that an

appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Texas Court of Criminal Appeals. See

Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Inger H. Chandler must immediately send Cazarez the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Hightower.


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4